Citation Nr: 0918481	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  04-21 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for calluses 
and clavus on the soles of the feet.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  Subsequently, the Board 
remanded this matter to the RO for additional development in 
September 2007 and August 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA must make 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Assistance 
shall include obtaining a medical examination or opinion when 
such is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

A review of the record shows the Veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate his claim for an increased rating 
by correspondence dated in November 2001, September 2007, and 
September 2008.  During the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to this matter 
was provided in the September 2007 and September 2008 
correspondence.  The Board finds, however, that as this case 
must be remanded for a VA examination and opinion, a remedial 
notice for increased rating claims should be provided as a 
result of the recent Court decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Board finds that the 
Vazquez notice found in the September 2008 correspondence was 
deficient because it referred the Veteran only to the one-
sentence of Diagnostic Code 7819, while the February 2009 
supplemental statement of the case (SSOC) subsequently rated 
his disability under the provisions of Diagnostic Codes 7801, 
7803 and 7804.  

The Board further notes that the February 2009 SSOC did not 
discuss whether the Veteran was entitled to an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321.  In its 
August 2008 remand, the Board had requested that a VA 
examiner address the finding of the April 2008 VA examiner 
that the Veteran could no longer work as a laborer because of 
his foot disability.  The examiner was to opine on whether it 
was at least as likely as not that the Veteran's calluses and 
clavus on the soles of his feet markedly interfered with his 
ability to engage in employment or whether interference with 
employment is caused by other medical factors.  

In its previous remand the Board had also requested the 
Veteran's Social Security and worker's compensation (W/C) 
records.  While the Veteran did not reply to a request for 
information about W/C benefits, records from the Social 
Security Administration (SSA) were obtained.  These show that 
in July 1998 he was granted SSA disability benefits, after he 
reached 50 years of age, for chronic pain in the groin area 
which radiated down the left leg.  A December 2004 VA 
examination also found that he was unemployable for numerous 
medical problems, but that report failed to note or discuss 
the Veteran's service-connected foot disability.  

The physician who examined the Veteran in November 2008 
reported that the Veteran said he had stopped working because 
of a femoral nerve problem.  However, the examiner also 
opined that it was just as likely as not that the Veteran's 
calluses on the soles of his feet markedly interfered with 
his ability to engage in his previous type of employment that 
required standing for 15 minutes.  The November 2008 VA 
examiner also noted his medical opinion that the Veteran was 
able to work at a basically sedentary type job.  Thus, the 
question of whether the Veteran's service-connected calluses 
and clavus on the soles of the feet markedly interfere with 
his ability to engage in employment is left unanswered.

The Court has specifically mandated that a remand by the 
Board confers on the veteran, as a matter of law, the right 
to compliance with the remand instructions, and imposes upon 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  See Stegall v. West, 11 Vet. 268 (1998).  The 
Court has indicated, moreover, that if the Board proceeds 
with final disposition of an appeal, and the remand orders 
have not been complied with, the Board itself errs in failing 
to ensure compliance.  Id.  Thus, while the Board regrets the 
additional delay, the case must be returned to the AMC/RO to 
rectify the inadequate November 2008 VA examination and 
opinion. 

The AMC/RO also should obtain and associate with the claims 
file all outstanding private and VA medical records connected 
with the Veteran's claim that are not found already in the 
claims folder.  The Board notes that the November 2008 VA 
examiner could not find in the claims file medical records 
that the Veteran said he had personally delivered to the RO 
and that the Veteran brought copies of operative reports from 
Lincoln Hospital to this examination.  The Board does not 
find those medical records in the claims file.  Therefore, on 
remand, it is the Board's hope that the Veteran or his 
representative, when contacted by the AMC/RO, will provide 
copies of these missing medical records.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the Veteran a 
remedial VCAA notice, under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
substantiate his claim for an increased 
rating for his foot disability, including 
the relevant diagnostic codes used to 
determine his disability rating, as 
outlined by the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

2.  The AMC/RO should contact the Veteran 
and his representative and obtain the 
names, addresses and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, that treated the Veteran 
for his service-connected foot disability.  
Of particular interest are any outstanding 
records of evaluation and/or treatment of 
this disability, including operative 
reports from Lincoln Hospital that the 
Veteran brought to the November 2008 VA 
examination and copies of medical records 
that the Veteran told this examiner he had 
personally delivered to the RO but which 
were not found within the claims file.  
After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow them the 
opportunity to obtain and submit those 
records for VA review.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the requested records have been 
associated with the claims file, the 
Veteran should be afforded a VA medical 
examination of his feet.  All indicated 
tests and studies are to be performed, and 
a comprehensive occupational history is to 
be obtained.  Prior to the examination, 
the claims folder and a copy of this 
remand must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.

The physician must address the Veteran's 
contention that the severity of his foot 
disability has increased; findings of the 
December 2004, April 2008 and November 
2008 VA examiners that the Veteran can no 
longer work; and SSA records which 
indicate the Veteran is disabled by 
chronic pain in the groin area.  (If there 
is documentation of other post-service 
disabilities, they are to be noted and the 
impact of those disabilities is to be 
discussed by the examiner.)  All clinical 
findings should be reported in detail.  
After examination of the Veteran, his 
feet, and medical evidence in the record 
of other disorders, the VA examiner is to 
opine whether it is at least as likely as 
not that the Veteran's calluses and clavus 
on the soles of his feet markedly 
interferes with his ability to engage in 
employment or whether interference with 
employment is caused by other medical 
factors.  All opinions rendered by the 
physician are to include sustainable 
reasons and bases to support the opinions.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed, 
including whether an extraschedular rating 
under 38 C.F.R. § 3.321 is warranted.  If 
any benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




